DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This Final Office Action is in response to amendment filed on 08/12/2022.  Amended claims 1-2, 5, 8-9, 12, 15-16 and 19, filed on 08/12/2022 are being considered on the merits.  
In response to the last Office Action: 
Claims 1-2, 5, 8-9, 12, 15-16 and 19 have been amended.
Claims 1-20 remain pending in this application.
The objection to the instant application specification due to minor informalities, cited in the previous office action mailed on 05/12/2022, have been withdrawn as the Applicant have corrected the minor informality.  Applicant’s minor amendment to the specification, filed on 08/12/2022,  have been entered. 
The objection to claims 2, 9 and 16, due to minor informalities and cited in the previous office action, mailed on 05/12/2022, have been withdrawn as the Applicant have corrected these minor informalities.
Applicant did not argue the 35 USC 101 rejection of claims 1, 8 and 15 as being directed to an abstract idea without significantly more. However, and for clarity of the record, the aforementioned rejection has been updated in light of the aforementioned claims amendments, see below rejection for further details.


Response to Arguments
The applicant’s remarks and/or arguments, filed on 08/12/2022 have been fully considered. 
The examiner is entitled to give claim limitations their broadest reasonable interpretation in light of the specification. See MPEP 2111 [R-1] Interpretation of Claims-Broadest Reasonable Interpretation. The applicant always has the opportunity to amend the claims during prosecution, and broad interpretation by the examiner reduces the possibility that the claim, once issued, will be interpreted more broadly than is justified. In re Prater, 162 USPQ 541,550-51 (CCPA 1969).

Applicant's below arguments in the applicant’s remarks regarding independent claims 1, 8 and 11 found on pages 8-9 and filed on 08/12/2022, have been fully considered but they are not persuasive.

Applicant stated: “Applicant submits that Nathenson and Rawal fail to teach or suggest a first and second request to retrieve data that are "derived from a process flow generated by a graphical user interface (GUI)" (as illustrated in FIGURE 5 of the instant application). The process flow includes operations depicted visually as nodes arranged by the user of a GUI that facilitate data selection and when data is to be loaded. See Specification, [0106]-[0108]. Neither Nathenson nor Rawal teach or suggest allowing a user to generate process flows, nor that requests to retrieve data are derived from such process flows."
Regarding the aforementioned claim limitations, Examiner respectfully disagrees.  Examiner asserts that the aforementioned limitation of independent claims 1, 8 and 15, as drafted and given the broadest reasonable interpretation, are disclosed by the combination of Nathenson and Rawal cited prior arts.  In particular, Nathenson discloses in Para. [0020]: “…, the invention is directed to a system for generating a recommendation of a product for a customer or a suggested action for the customer to take, and for providing guidance to a customer service representative regarding the presentation of the recommendation or suggested action to the customer, where the system includes: [0021] a database or data store containing a plurality of records, the plurality of records including records corresponding to customer interactions with an organization providing the products, and records corresponding to the business operations of the organization”; and in Para. [0025]: “… process the accessed data, including implementing a decision process to generate the recommendation or the suggested action; [0026] generate a workflow or process for interacting with the customer to enable the organization's representative to present the recommendation or suggested action to the customer; and [0027] present the workflow or process to the organization's representative.”; and in Fig. 4, Para. [0125]: “Once one or more recommended actions have been identified or generated, the process illustrated in FIG. 4 may determine if one or more of those actions may be implemented by an automated process (as suggested by step or stage 412). If an automated execution is possible (as indicated by the “Yes” branch of step or stage 412), then the process may initiate a workflow to execute that action (as suggested by step or stage 414). Such actions may include, but are not limited to, generating a message for delivery by text or email, contacting a service representative and requesting that certain information be provided to the customer, providing/shipping a sample of a new product to the customer, automatically processing an adjustment to a customer's loyalty or credit account, etc.”, the examiner notes that the reference discloses that the data records are sourced from customer/user interaction based on a workflow leading to initiating an action/request/query that includes a request for certain information based on the customer/user input.
Please see the below set forth 35 USC 103 rejection for further details.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C 101 because the claimed invention is directed to abstract idea without significantly more. 
Regarding claim 1 (and similarly claims 8 and 15): 
Step 1: The claims are directed to a process/method and a system for generating content ( e.g., recommendations) from dynamically-mapped data. Recommendation objects are records (similar to accounts and contacts) that are processed by action strategies and are associated with process flows. Action strategies determine when to present recommendations and what content to include using business rules, predictive models, and other data sources. The result of this process is context-specific recommendations that are presented to end users. 
Step 2A – Prong One – The claims recite an abstract idea
Independent claims 1, 8 and 15 are directed to an abstract idea without significantly more.   The claim(s) recites the following limitations: “generating, by the processing device, one or more queries based on the second request”, which is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than reciting “a computer”, “a processing device” and "a memory device", nothing in the claim element precludes the steps from practically being performed in a human mind.  For example, and given some information at hand, a person is capable mentally and/or with the aid of pen and paper, of utilizing this information at hand and be able to construct a request/question/query, which is a mental process. 
Furthermore, the claim recites the following step: “identifying, by the processing device, the additional data in a second database table that is stored separately from the first database table”, which is again a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than reciting “a computer”, “a processing device” and "a memory device", nothing in the claim element precludes the steps from practically being performed in a human mind.  The recited step of: “identifying”, is a mere judgmental step to evaluate/recognize information at hand,  which is again a step/process that a person can perform mentally.  
Finally, the claim recites the following step: “mapping, by the processing device, the additional data to one or more fields of the recommendation object”, which is again a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind, but for the recitation of generic computer components.  That is, other than reciting “a computer”, “a processing device” and "a memory device".  For example, and given some information at hand, a person is capable mentally and/or with the aid of pen and paper, of utilizing information at hand and be able to relate/associate/map this information to some related tags/labels/fields, which is a mental process.  
As explained above, a process of “generating, …, one or more queries”, “identifying” and “mapping” are nothing more than an abstract idea.  Consequently, if a claim limitation, under its broadest reasonable interpretation, covers an abstract idea that includes a series of steps that recite mental steps, but for the recitation of generic computer components, then it falls within the “Mental Processes” and  grouping of “Abstract Ideas”.  Accordingly, the aforementioned claim(s) recite abstract ideas.
Step 2A – Prong Two - The abstract idea is not integrated into a practical application
The judicial exception is not integrated into a practical application. In particular, the aforementioned claims recite the additional limitation – “receiving, by a processing device of a database system, a first request to generate a recommendation object”, which is considered to be extra-solution activities of mere data gathering.  In this context, “receiving” is an activity that is considered data manipulation activity for simply enabling a person to deal with information/data, and analyze the content of this information, which is considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity.  An example of pre-solution activity is a step of gathering data for use in a claimed process, for example, a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent, see MPEP 2106.05(g).
Furthermore, the aforementioned claims recite the following – “retrieving, by the processing device, recommendation data from a first database table to include in the recommendation object”.  Again, “retrieving” is an activity that is considered data manipulation activity for simply enabling a person to obtain information/data, and analyze the content of this information, which is considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity; and for this pre-solution activity is a step of gathering data for use in a claimed process as explained above.
Additionally, the aforementioned claims recite the following – “receiving, by the processing device, a second request to retrieve additional data to include in the recommendation object, wherein the first request and the second request are derived from a process flow generated by a user of a graphical user interface (GUI)”.  At this step and in this context, “receiving” is an activity that is considered data manipulation activity for simply enabling a person to deal with information/data, and analyze the content of this information, which is considered to be insignificant extra-solution activities to the judicial exception, for which an extra-solution activity includes both pre-solution and post-solution activity.  An example of pre-solution activity is a step of gathering data for use in a claimed process, for example, a step of obtaining information about credit card transactions, which is recited as part of a claimed process of analyzing and manipulating the gathered information by a series of steps in order to detect whether the transactions were fraudulent, see MPEP 2106.05(g).
Further, the aforementioned claims recite the following – “generating, by the processing device, the recommendation object to include the recommendation data from the first database table”.  At this step, the cited language of: “generating, ..., the recommendation object …”, amounts to mere data-presentation steps, and is considered insignificant extra-solution activity because it is a mere nominal or tangential addition to the claim, a mere generic process and presentation of collected and analyzed data. (See MPEP 2106.05(g)).
The additional elements recited in the aforementioned claim(s) are: “a computer”, “a processing device” and "a memory device".  The additional elements of using a computer,  storage device(s) and processor(s) to obtain information, analyze information, and manipulate information amounts to no more than mere instructions to apply the exception using a generic computer components.  Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
The additional element of using a computer to obtain information and present information, amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. See MPEP 2106.05(f).
Step 2B:  
The claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The insignificant extra-solution activities identified above, which include the data-gathering (“receiving” or “retrieving”) steps; and data-presenting (“generating, …, the recommendation object…”) steps, are recognized by the courts as well-understood, routine, and conventional activities when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity (See MPEP 2106.05(d)(II)(i) Receiving or transmitting data over a network, e.g., using the Internet to gather data, buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); (v) Presenting offers and gathering statistics, OIP Techs., 788 F.3d at 1362-63, 115 USPQ2d at 1092-93).  
Additionally, the computer, processing device, memory device, and storage medium are recited at a high-level of generality such that it amounts no more than mere instructions to apply the exception using a generic computer component and cannot provide an inventive concept.
Thus, there are no additional elements that amount to significantly more than the above-identified judicial exception (the abstract idea).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that any combination of elements improves the functioning of a computer or improves any other technology. 
The claim(s) is not patent eligible.

Claim 2 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recites the additional limitation of “…, wherein mapping the additional data comprises generating structured query language (SQL) statements to retrieve the additional data of the second database table, wherein the recommendation object is hydrated with the additional data at runtime”, which recite an insignificant extra-solution step of data-gathering activity to retrieve information, which does not amount to significantly more than the abstract idea.
Claim 3 is dependent on claim 2 and includes all the limitations of claim 2.  The claim recites the additional limitation of “…, wherein the additional data is stored as a structured data object, and wherein the mapping of the additional data is agnostic to a data hierarchy of the structured data object”, which recite an insignificant extra-solution step of data-storing activity, which does not amount to significantly more than the abstract idea.
Claim 4 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recites the additional limitation of “…, wherein the additional data is mapped to the recommendation object without duplicating the additional data in the first database table”, which recites a mere mental step or an abstract idea of mapping information to exclude duplicate information, which does not amount to significantly more than the abstract idea.
Claim 5 is dependent on claim 1 and includes all the limitations of claim 1.  The claim recites the additional limitation of “…, generating for presentation, by the processing device, the GUI which visually represents retrieval of the recommendation data, retrieval of additional data for inclusion in the recommendation object, mapping of the additional data, and generation of the recommendation object as a process flow”, which recites an insignificant extra-solution step of data-presentation activity, which does not amount to significantly more than the abstract idea.
Claim 6 is dependent on claim 5 and includes all the limitations of claim 5.  The claim recites the additional limitation of “…, wherein each of the retrieval of the recommendation data, the retrieval of additional data for inclusion in the recommendation object, the mapping of the additional data, and the generation of the recommendation object is visually represented as a node within the process flow”, which recites an insignificant extra-solution step of data-gathering activity, which does not amount to significantly more than the abstract idea.
Claim 7 is dependent on claim 6 and includes all the limitations of claim 6.  The claim recites the additional limitation of “…, wherein the mapping of the additional data is visually represented as a map node which links nodes representative of the retrieval of the additional data and the generation of the recommendation object”, which recites a mere mental step or an abstract idea of mapping information to illustrate association of information, which does not amount to significantly more than the abstract idea.
Independent claims 8 and 15 recite similar limitations to independent claim 1, therefore these claims are rejected for similar reasons detailed above.
Dependent claims 9-14 and 16-20 recite similar limitations to claims 2-7, therefore these claims are rejected for similar reasons as detailed above.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over US Patent Application Publication (US 2017/0236131 A1) issued to NATHENSON (hereinafter as “NATHENSON”), and in view of US Patent Application Publication (US 2021/0064676 A1) issued to Rawal et al. (hereinafter as “RAWAL”).
Regarding claim 1 (Currently amended,) NATHENSON teaches a computer-implemented method comprising: 
receiving, by a processing device of a database system, a first request to generate a recommendation object (NATHENSON Para. [0020]: “…, the invention is directed to a system for generating a recommendation of a product for a customer or a suggested action for the customer to take, and for providing guidance to a customer service representative regarding the presentation of the recommendation or suggested action to the customer, ...”; and
Para. [0024]: “…, access data representing a customer's interactions with the organization from the database or data store; [0025] process the accessed data, including implementing a decision process to generate the recommendation or the suggested action; [0026] generate a workflow or process for interacting with the customer to enable the organization's representative to present the recommendation or suggested action to the customer”; and
Para. [0050]: “Embodiments of the inventive system and methods employ various data processing and analysis techniques to generate recommended actions for companies and for their employees (such as customer service or sales representatives) when interacting with customers.”, 
the examiner notes that the reference discloses system and methods for generating a recommendation of product or action to a customer based on a customer interactions wherein the reference discloses in Fig. 4 a process flow taking input data to generate recommendation, to that of  a request to generate recommendation object); 
retrieving, by the processing device, recommendation data from a first database table to include in the recommendation object (NATHENSON Para. [0020]: “…, the invention is directed to a system for generating a recommendation of a product for a customer or a suggested action for the customer to take, and for providing guidance to a customer service representative regarding the presentation of the recommendation or suggested action to the customer, where the system includes: [0021] a database or data store containing a plurality of records, the plurality of records including records corresponding to customer interactions with an organization providing the products, and records corresponding to the business operations of the organization; [0022] a processor programmed with a set of instructions, wherein when executed by the processor, the instructions cause the system to [0023] access data representing a status of an aspect of the organization's business operations from the database or data store; [0024] access data representing a customer's interactions with the organization from the database or data store; [0025] process the accessed data, including implementing a decision process to generate the recommendation or the suggested action”, 
the examiner notes that the reference accesses the customer interactive data stored in  database records to generate recommendation to that of retrieving recommendation data from a first database table to include in the recommendation object) ;
receiving, by the processing device, a second request to retrieve additional data to include in the recommendation object (NATHENSON Para. [0017]: “Embodiments of the inventive system, and methods provide the ability to access and process real-time data, such as customer data (e.g., purchase history, browsing history, inquiry history, etc.), inventory data (current levels, in-shipment amounts, in-transit locations, etc.), … to provide an integrated shopping experience for end users, such as a vendor's customers. “; and
Fig. 4, Para. [0121]: “…, the sources of data that are processed in order to identify possible actions and generate recommendations may include product data (element 408) and supply chain data (element 410). This data may be obtained from the underlying database that contains the information reflecting the operational status of a business. Note that other sources of data may also be accessed and processed (e.g., sales/CRM data, HR data, loyalty group data, financial data, etc.) as part of generating a recommendation”; and
Para. [0141]: “…, inputs to the data analysis and decision processes may include customer data, product data, supply chain data, or financial operating data, among others. One aspect of the inventive system and methods is to not only leverage the techniques to generate recommendations, but to do so in a manner which ranks possible suggestions by taking into account the predicted outcomes and ordering them according to a rule or heuristic (such as by the likelihood of success in producing a desired outcome).”, 
the examiner notes that the additional input data from product data or others might be used to generate the recommendation to that customer to that of identifying additional data to include in the recommendation),
wherein the first request and the second request are derived from a process flow generated by a user of a graphical user interface (GUI) (NATHENSON Para. [0025]: “… process the accessed data, including implementing a decision process to generate the recommendation or the suggested action; [0026] generate a workflow or process for interacting with the customer to enable the organization's representative to present the recommendation or suggested action to the customer; and [0027] present the workflow or process to the organization's representative.”; and
Fig. 2, Para. [0077]: “The distributed computing service/platform (which may also be referred to as a multi-tenant business data processing platform) 208 may include multiple processing tiers, including a user interface tier 216, an application server tier 220, and a data storage tier 224. The user interface tier 216 may maintain multiple user interfaces 217, including graphical user interfaces and/or web-based interfaces.”;
Para. [0093]: “Accessing or receiving data representing a customer's current browsing activities, order status, previous browsing or purchase activities, loyalty group memberships, responsiveness to different means of contact or presentation of information, etc.”; and Para. [0095]: “…, generating a suggested workflow or customer-interaction process to enable an organization's representatives to more effectively interact with a customer based on known or derived information about the customer, the organization's inventory or sales, etc.”; and
Fig. 4, Para. [0115]: “FIG. 4 is a flow chart or flow diagram illustrating aspects of a process, method, operation, or function that may be used when implementing an embodiment of the invention. Note that the data referenced in the flowchart refers to one or more of product or product related data, customer or customer related data, or business operations data, such as that identified in the example table (and/or its equivalents or corresponding data).”; and
Fig. 4, Para. [0125]: “Once one or more recommended actions have been identified or generated, the process illustrated in FIG. 4 may determine if one or more of those actions may be implemented by an automated process (as suggested by step or stage 412). If an automated execution is possible (as indicated by the “Yes” branch of step or stage 412), then the process may initiate a workflow to execute that action (as suggested by step or stage 414). Such actions may include, but are not limited to, generating a message for delivery by text or email, contacting a service representative and requesting that certain information be provided to the customer, providing/shipping a sample of a new product to the customer, automatically processing an adjustment to a customer's loyalty or credit account, etc.”, 
the examiner notes that the reference discloses that the data records are sourced from customer/user interaction based on a workflow leading to initiating an action/request/query that includes a request for certain information based on the customer/user input);
generating, by the processing device, one or more queries based on the second request (NATHENSON Fig. 4, Para. [0125]: “Once one or more recommended actions have been identified or generated, the process illustrated in FIG. 4 may determine if one or more of those actions may be implemented by an automated process (as suggested by step or stage 412). If an automated execution is possible (as indicated by the “Yes” branch of step or stage 412), then the process may initiate a workflow to execute that action (as suggested by step or stage 414). Such actions may include, but are not limited to, generating a message for delivery by text or email, contacting a service representative and requesting that certain information be provided to the customer, providing/shipping a sample of a new product to the customer, automatically processing an adjustment to a customer's loyalty or credit account, etc.”); 
identifying, by the processing device, the additional data in a second database table that is stored separately from the first database table (NATHENSON Para. [0017]: “Embodiments of the inventive system, and methods provide the ability to access and process real-time data, such as customer data (e.g., purchase history, browsing history, inquiry history, etc.), inventory data (current levels, in-shipment amounts, in-transit locations, etc.), … to provide an integrated shopping experience for end users, such as a vendor's customers. “; and
Fig. 4, Para. [0121]: “…, the sources of data that are processed in order to identify possible actions and generate recommendations may include product data (element 408) and supply chain data (element 410). This data may be obtained from the underlying database that contains the information reflecting the operational status of a business. Note that other sources of data may also be accessed and processed (e.g., sales/CRM data, HR data, loyalty group data, financial data, etc.) as part of generating a recommendation”; and
Para. [0141]: “…, inputs to the data analysis and decision processes may include customer data, product data, supply chain data, or financial operating data, among others. One aspect of the inventive system and methods is to not only leverage the techniques to generate recommendations, but to do so in a manner which ranks possible suggestions by taking into account the predicted outcomes and ordering them according to a rule or heuristic (such as by the likelihood of success in producing a desired outcome).”, 
the examiner notes that product data or supply chain data are additional data); 
generating, by the processing device, the recommendation object to include the recommendation data from the first database table (NATHENSON Para. [0046]: “The recommendations may include not only products that are expected to be of interest to a customer, but also “hints” or a suggested workflow for the service representative that are intended to increase the likelihood of the customer making a purchase or engaging in another desired action.”; and 
Para. [0052]: “The recommendation(s) may balance product recommendations (data not requested by the shopper) with product data or other information actively requested by the shopper”; and
Fig. 4, Para. [0125]: “Once one or more recommended actions have been identified or generated, the process illustrated in FIG. 4 may determine if one or more of those actions may be implemented by an automated process (as suggested by step or stage 412). If an automated execution is possible (as indicated by the “Yes” branch of step or stage 412), then the process may initiate a workflow to execute that action (as suggested by step or stage 414). Such actions may include, but are not limited to, generating a message for delivery by text or email, contacting a service representative and requesting that certain information be provided to the customer, providing/shipping a sample of a new product to the customer, automatically processing an adjustment to a customer's loyalty or credit account, etc.”).

However, NATHENSON does not explicitly teach mapping, by the processing device, the additional data to one or more fields of the recommendation object.  
But, RAWAL teaches mapping, by the processing device, the additional data to one or more fields of the recommendation object (RAWAL Fig. 2/Fig. 5, Para. [0071]: “The recommendation 226 is then passed from the variable recommendation module 224 to a mapping module 228. The mapping module 228 is configured to map the web content variable to a data element based on the recommendation (block 514). The mapping module 228, for instance, may be configured to output a user interface 232, via which, a user input 234 is received to indicate a correct mapping between the web content variable and a data element of the plurality of data elements 220.”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of NATHENSON (disclosing workflow/scripting system and method) to include the teachings of RAWAL (disclosing methods  for mapping of content variables to data elements supported by an analytics system) and arrive at a method to map data to a particular object of interest.  One of ordinary skill in the art would have been motivated to make this combination because by associating different content variables, such as how the functionality of those variables is described in text of the content, and then mapping these data elements to an object of interest, as a result, the techniques described may improve efficiency of onboarding of huge content to arrive at the desired recommended outcome, as recognized by (RAWAL Abstract, Para. [0004]-[0006]). In addition, the references of NATHENSON and RAWAL teach features that are directed to analogous art and they are directed to the same field of endeavor of analytical recommendation processes.
Regarding claims 8 and 15, the aforementioned claims recite similar limitations to claim 1 and therefore rejected for similar reasons as mentioned above.

Regarding claim 2 (Currently Amended), the combination of NATHENSON and RAWAL teaches the limitations of claim 1.  Further, NATHENSON teaches wherein mapping the additional data comprises generating structured query language (SQL) statements to retrieve the additional data of the second database table, wherein the recommendation object is hydrated with the additional data at runtime (NATHENSON Para. [0017]: “Embodiments of the inventive system, and methods provide the ability to access and process real-time data, such as customer data (e.g., purchase history, browsing history, inquiry history, etc.), …, to provide an integrated shopping experience for end users, such as a vendor's customers”; and
Fig. 2, Para. [0078]: “Each tenant data store 226 may contain tenant-specific data that is used as part of providing a range of tenant-specific business services or functions, including but not limited to ERP, CRM, eCommerce, Human Resources management, payroll, etc. Data stores may be implemented with any suitable data storage technology, including structured query language (SQL) based relational database management systems (RDBMS).”, 
the examiner notes that the reference discloses that data is processed in real-time data utilizing SQL to that of additional data is provided at run-time).  

Regarding claims 9 and 16, the aforementioned claims recite similar limitations to claim 2 and therefore rejected for similar reasons as mentioned above.

Regarding claim 3 (Original), the combination of NATHENSON and RAWAL teaches the limitations of claim 2. Further, NATHENSON teaches wherein the additional data is stored as a structured data object, and wherein the mapping of the additional data is agnostic to a data hierarchy of the structured data object (NATHENSON Para. [0057]: “…, the inventive system and methods may include one or more of the following data/information and functional capabilities: [0058] All of a vendor's/merchant's/platform-tenant's customer data contained in a structured data storage and access element (such as a database), and associated with (though not necessarily a part of) the customer record(s) and the sales orders.”).  

Regarding claims 10 and 17, the aforementioned claims recite similar limitations to claim 3 and therefore rejected for similar reasons as mentioned above.

Regarding claim 4 (Original), the combination of NATHENSON and RAWAL teaches the limitation of claim 1.  Further, RAWAL teaches wherein the additional data is mapped to the recommendation object without duplicating the additional data in the first database table (RAWAL discloses in Fig. 4 mapping structure that depicts an example of a user interface output to accept user inputs to map a web content variable to a respective data element of a plurality of data elements included in the recommendation of FIG. 3, which shows no duplication of data as such).  

Regarding claims 11 and 18, the aforementioned claims recite similar limitations to claim 4 and therefore rejected for similar reasons as mentioned above.

Regarding claim 5 (Currently Amended), the combination of NATHENSON and RAWAL teaches the limitations of claim 1.  Further, NATHENSON teaches comprising: generating for presentation, by the processing device, the GUI which of the additional data, and generation of the recommendation object as a process flow (NATHENSON Fig. 2, Para. [0077]: “The distributed computing service/platform (which may also be referred to as a multi-tenant business data processing platform) 208 may include multiple processing tiers, including a user interface tier 216, an application server tier 220, and a data storage tier 224. The user interface tier 216 may maintain multiple user interfaces 217, including graphical user interfaces and/or web-based interfaces.”; and
Fig. 4, Para. [0121]: “…, the sources of data that are processed in order to identify possible actions and generate recommendations may include product data (element 408) and supply chain data (element 410). This data may be obtained from the underlying database that contains the information reflecting the operational status of a business. Note that other sources of data may also be accessed and processed (e.g., sales/CRM data, HR data, loyalty group data, financial data, etc.) as part of generating a recommendation”; and
Para. [0141]: “…, inputs to the data analysis and decision processes may include customer data, product data, supply chain data, or financial operating data, among others.”).  

Regarding claims 12 and 19, the aforementioned claims recite similar limitations to claim 5 and therefore rejected for similar reasons as mentioned above.

Regarding claim 6 (Original), the combination of NATHENSON and RAWAL teaches the limitations of claim 5.  Further, NATHENSON teaches wherein each of the retrieval of the recommendation data, the retrieval of additional data for inclusion in the recommendation object, the mapping of the additional data, and the generation of the recommendation object is visually represented as a node within the process flow (NATHENSON Para. [0025]: “… process the accessed data, including implementing a decision process to generate the recommendation or the suggested action; [0026] generate a workflow or process for interacting with the customer to enable the organization's representative to present the recommendation or suggested action to the customer; and [0027] present the workflow or process to the organization's representative.”; and
Fig. 4, Para. [0115]: “FIG. 4 is a flow chart or flow diagram illustrating aspects of a process, method, operation, or function that may be used when implementing an embodiment of the invention. Note that the data referenced in the flowchart refers to one or more of product or product related data, customer or customer related data, or business operations data, such as that identified in the example table (and/or its equivalents or corresponding data).”).  
Regarding claims 13, the aforementioned claim recite similar limitations to claim 6 and therefore rejected for similar reasons as mentioned above.

Regarding claim 7 (Original), the combination of NATHENSON and RAWAL teaches the limitations of claim 6.  Further, NATHENSON teaches wherein the mapping of the additional data is visually represented as a map node which links nodes representative of the retrieval of the additional data and the generation of the recommendation object (NATHENSON Fig. 4, Para. [0115]: “FIG. 4 is a flow chart or flow diagram illustrating aspects of a process, method, operation, or function that may be used when implementing an embodiment of the invention. Note that the data referenced in the flowchart refers to one or more of product or product related data, customer or customer related data, or business operations data, such as that identified in the example table (and/or its equivalents or corresponding data).”).  
Regarding claims 14, the aforementioned claim recite similar limitations to claim 7 and therefore rejected for similar reasons as mentioned above.

Regarding claim 20, the combination of NATHENSON and RAWAL teaches the limitations of claim 19. Further, NATHENSON teaches wherein the instructions further cause the processing device to:  43Attorney Docket No. 30442.0028 (4519US) visually represent each of the retrieval of the recommendation data, the retrieval of additional data for inclusion in the recommendation object, the mapping of the additional data, and the generation of the recommendation object as a node within the process flow (NATHENSON Para. [0025]: “… process the accessed data, including implementing a decision process to generate the recommendation or the suggested action; [0026] generate a workflow or process for interacting with the customer to enable the organization's representative to present the recommendation or suggested action to the customer; and [0027] present the workflow or process to the organization's representative.”; and
Fig. 4, Para. [0115]: “FIG. 4 is a flow chart or flow diagram illustrating aspects of a process, method, operation, or function that may be used when implementing an embodiment of the invention. Note that the data referenced in the flowchart refers to one or more of product or product related data, customer or customer related data, or business operations data, such as that identified in the example table (and/or its equivalents or corresponding data).”); and 
visually represent the mapping of the additional data as a map node that links nodes representative of the retrieval of the additional data and the generation of the recommendation object (NATHENSON Fig. 4, Para. [0115]: “FIG. 4 is a flow chart or flow diagram illustrating aspects of a process, method, operation, or function that may be used when implementing an embodiment of the invention. Note that the data referenced in the flowchart refers to one or more of product or product related data, customer or customer related data, or business operations data, such as that identified in the example table (and/or its equivalents or corresponding data).”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Vallelunga et al. ; (US- 20190318409-A1); “Methods for product recommendations based on user data model.”
Ranft et al.; (US- 20150363862 -A1); “Methods for product recommendation for a consumer.”
Muench et al. ; (US- 20140214586 -A1); “Providing recommendations as part of a sales process.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
11/02/2022

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162   

/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162